UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4661


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DESABE LOUIS MEADOWS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00190-1)


Submitted:    January 29, 2009              Decided:   March 23, 2009


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Gerald M. Titus III, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant     to    a       plea       agreement,         Desabe       Meadows,     Jr.,

pled guilty to one count of felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006).                                        He was

sentenced as an armed career criminal to the statutory minimum

of    180   months’    imprisonment.                    Meadows    appeals,         claiming      the

district court abused its discretion in denying his motion to

withdraw his guilty plea and that he was sentenced in violation

of his Sixth Amendment rights.                          Finding no reversible error, we

affirm.

              We review a district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.                                     United States

v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                       A defendant

does    not   have    an   absolute            right      to    withdraw        a    guilty     plea.

United States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003).

Once the district court has accepted a defendant’s guilty plea,

the    defendant     bears      the      burden          of   showing     a     “fair     and   just

reason”     for   withdrawing            his    guilty         plea.      Fed.       R.   Crim.    P.

11(d)(2)(B); United States v. Battle, 499 F.3d 315, 319 (4th

Cir. 2007).          “[A] ‘fair and just’ reason . . . is one that

essentially       challenges         .    .     .       the    fairness       of    the   Rule     11

proceeding . . . .”             United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992).



                                                    2
              In deciding whether to permit a defendant to withdraw

his guilty plea, a district court should consider:

     (1)   whether  the  defendant  has   offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether defendant has had
     close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and
     (6) whether it will inconvenience the court and waste
     judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                            The

first, second, and fourth of the Moore factors carry the most

weight   in    these       considerations,        as   they     concern   whether     the

defendant      has     a    good     reason       to   “upset      settled    systemic

expectations.”        United States v. Sparks, 67 F.3d 1145, 1154 (4th

Cir. 1995).         However, an appropriately conducted Fed. R. Crim.

P. 11 proceeding “raise[s] a strong presumption that the plea is

final and binding,” Lambey, 974 F.2d at 1394, as statements made

during a plea hearing “carry a strong presumption of verity,”

Blackledge     v.    Allison,        431 U.S. 63,    74    (1977).      Thus,     “a

properly      conducted       Rule    11   guilty        plea    colloquy    leaves     a

defendant with a very limited basis upon which to have his plea

withdrawn.”     Bowman, 348 F.3d at 414.

              Our review of the record confirms Meadows received an

adequate Rule 11 hearing, which creates a strong presumption

that his guilty plea was final and binding.                         However, Meadows


                                            3
argues on appeal, as he did below, that he did not enjoy the

close   assistance     of     competent        counsel.           We     have     reviewed

Meadows’ proffered reasons for withdrawal of his guilty plea on

ineffective assistance grounds and we find that the court did

not err in concluding Meadows failed to demonstrate “that his

counsel’s    performance       fell   below         an   objective        standard        of

reasonableness,”       see    Lambey,         974    F.2d     at       1394     (internal

quotation marks omitted).             Accordingly, we conclude that the

district court did not abuse its discretion in determining that

Meadows failed to present a fair and just reason that his guilty

plea should be withdrawn.

            Meadows    also    reasserts        on   appeal        his    objection       on

Sixth Amendment grounds to the use of judicial fact finding to

establish    the   three      predicate       violent       felony       offenses       that

raised his minimum sentence to fifteen years under 18 U.S.C.

§ 924(e)    (2006).        Meadows    acknowledges,           however,          that    this

argument is foreclosed by this court’s decision in United States

v. Thompson, 421 F.3d 278 (4th Cir. 2005).

            We therefore affirm Meadows’ conviction and sentence.

We   dispense   with   oral     argument       because      the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED

                                          4